 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     ERIKA LOUISE SCHMID
 7
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                   )   Case No. 2:18-cr-00246-TLN
12                                               )
                       Plaintiff,                )   STIPULATION AND ORDER TO
13                                               )   CONTINUE STATUS CONFERENCE AND
     vs.                                         )   EXCLUDING TIME
14                                               )
     ERIKA LOUISE SCHMID,                        )   Date: October 17, 2019
15                                               )   Time: 09:30 a.m.
                      Defendant.                 )   Judge: Hon. Troy L. Nunley
16                                               )
                                                 )
17
            IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18
     States Attorney, through James Conolly, Assistant United States Attorney, counsel for Plaintiff,
19
     and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
20
     counsel for Defendant Erika Louise Schmid, that the status conference currently scheduled for
21
     October 17, 2019 may be continued to November 14, 2019.
22
            The defense requires additional time for further investigation and preparation, and the
23
     parties require further time to discuss potential resolutions. Defense counsel believes that failure
24
     to grant the above-requested continuance would deny her the reasonable time necessary for
25
     effective preparation, taking into account the exercise of due diligence. The government does
26
     not object to the continuance.
27
28
                                                      -1-
 1          The parties further request to exclude time between October 17, 2019 and November 14,

 2   2019 under the Speedy Trial Act pursuant to Title 18, United States Code, Section

 3   3161(h)(7)(B)(iv) (Local Code T4), because it results from a continuance granted by the Court at
 4   defendant’s request on the basis of the Court’s finding that the ends of justice served by taking
 5   such action outweigh the best interest of the public and the defendant in a speedy trial. The
 6   parties agree that the interests of justice outweigh the best interests of the public and the
 7   defendant in a speedy trial and respectfully request the Court so to find.
 8                                                  Respectfully submitted,
 9                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
10
     Date: October 16, 2019                         /s/ Christina Sinha
11                                                  CHRISTINA SINHA
                                                    Assistant Federal Defender
12                                                  Attorneys for Defendant
                                                    ERIKA LOUISE SCHMID
13
14
15   Date: October 16, 2019                         MCGREGOR W. SCOTT
                                                    United States Attorney
16
                                                    /s/ James Conolly
17                                                  JAMES CONOLLY
                                                    Assistant United States Attorney
18
                                                    Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28
                                                       -2-
 1                                               ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court finds
 4   that a continuance is necessary for the reasons stated above and that the ends of justice served by
 5   granting a continuance outweigh the best interests of the public and the defendant in a speedy
 6   trial. The Court now enters a further exclusion of time from and including October 17, 2019 to
 7   November 14, 2019, and the status conference is reset for November 14, 2019 at 09:30 a.m.
 8
 9   IT IS SO ORDERED.
10   DATED: October 16, 2019
11                                                            Troy L. Nunley
                                                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -3-
